UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6751


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MATTHEW DAVIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (6:95-cr-00284-JAB-1)


Submitted:   July 24, 2014                    Decided:    July 29, 2014


Before FLOYD and     THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Davis, Appellant Pro Se. Clifton Thomas Barrett, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Matthew   Davis   appeals     the   district   court’s    order

denying his motion for reconsideration of its order granting his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. *

We have reviewed the record and find no reversible error.                     We

therefore affirm for the reasons stated by the district court.

See United States v. Davis, No. 6:95–cr–00284–JAB–1 (M.D.N.C.

Apr. 30, 2014).           We dispense with oral argument because the

facts    and    legal    contentions   are   adequately   presented     in   the

materials before this court and argument would not aid in the

decisional process.



                                                                      AFFIRMED




     *
       Although the district court granted Davis’ § 3582(c)(2)
motion, the reduction granted by the court did not reduce Davis’
sentence to the full extent he requested.



                                        2